Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-8 and 11-14 are allowed.
The following is an examiner’s statement of reasons for allowance. The closest prior art includes Yu (US 2012/0012163), Beteille (US 2004/007343 A1), and Horioka (US 2010/0206360 A1). Yu discloses a double glass solar module that is sealed, however, does not disclose the EVA blocking structure as instantly claimed. Horioka discloses an aluminum film inside of a solar module, wherein the aluminum film is smaller than adjacent waterproofing films so as to be encapsulated. Beteille discloses an EVA blocking structure at the edges of solar module.  However, none of the prior art of record discloses the entirety of the double glass module solar structure as required by claim 1. No teaching, suggestion, or motivation can be found to in the prior art to modify Yu to have the entirety of claim 1, more specifically, the EVA blocking structure. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180.  The examiner can normally be reached on Monday-Friday 9:30-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/Primary Examiner, Art Unit 1726